internal_revenue_service ‘ department ofthor0 2u8 significant index no washington dc person to contact telephone number refer reply to tiep rattsal date apr taxpayer a ira z this is in reply to your authorized representative’s letter dated date requesting a ruling on the federal tax consequences of certain transactions involving an individual_retirement_arrangement proposed that distributions from ira z to taxpayer a is ira being distributed as periodic_payments as described in considered as sec_72civ of the internal_revenue_code be it _the following facts representations and documents have been submitted in support of the request taxpayer a has a date of birth of date distributions at that time raxpayer a was aged as of date ira z had an account from ira z began in date year and four months alance of dollar_figure as of date the life expectancy of taxpayer a i sec_30 this is based on the single-life expectancy table vv of section years of the income_tax regulations equal monthly payments from ira z of dollar_figure each taxpayer a proposes to receive ‘based on the above information you requested the following ruling the use of an interest rate equal to and the use of the value of ira z as of date with payments commencing date are permitted distributions of dollar_figure paid in monthly installments will be considered substantially equal payments within the meaning of sec_72civ of the code therefore annual law sec_408 of the code provides in pertinent part that for purposes of sec_408 the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements specified under sec_408 b32 sec_408 of the code establishes the general requirements for the tax treatment of distributions from iras while sec_72 sets forth the rules regarding the percent additional tax on early distributions from iras sec_408 of the code states that except as otherwise provided in this subsection any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 _ sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on gar ly distributions from qualified_plans including iras the additional the distribution which is includible in gross_income tax is imposed on that portion of sec_72 a civ of the code provides that sec_72 shall not apply to_ distributions which are substantially_equal_periodic_payments not annually made for point lives or joint life expectancies of such employee and his part of a series of less frequently than the life or life expectancy of the employee or the eneficiary sec_72 of the code imposes the additional limitation on a civ that if the series of payments is subsequently modified distributions excepted from the percent tax by sec_72 other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a civ exception plus interest for the deferral_period _ sec_72 of the code defines deferral_period as the period beginning with the taxable_year in which without regard to paragraph a civ the distribution would have been includible in gross_income and ending with the taxable_year in which the modification described in subparagraph a occurs notice_89_25 1989_1_cb_203 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72civ of the code they are the ira balance is divided by the life expectancy to determine an amount that satisfies the minimum_distribution_rules of sec_401 the ira account balance is amortized over the number of years equal to the life expectancy of the account owner with life expectancies determined in accordance with sec_1_401_a_9_-1 of the income_tax regulations proposed at an interest rate that does not exceed a reasonable interest rate on the date payments commence distributions are computed by dividing the account balance by an annuity factor determined using a reasonable mortality_table and reasonable interest rate analysis taxpayer a has elected to use the second method of notice_89_25 to taxpayer a has chosen to use determine the amount of the distributions an interest rate of january based on table v of sec_1_72-9 of the regulations is the life expectancy of taxpayer a as of for date the federal_mid-term_rate was of the federal_mid-term_rate was determining substantially equal payments a rate that does not exceed of the federal_mid-term_rate is reasonable in general for purposes of conclusion accordingly we conclude that_the use by taxpayer a of an interest a life expectancy of years in accordance with the rate of and second method of notice_89_25 are reasonable the date ira z account balance is reasonable the use by taxpayer a of these assumptions and the resulting dollar_figure dollar_figure annual distribution distributed monthly constitutes substantial ly equal payments within the meaning of sec_72civ of the code in addition the use of therefore this ruling is directed only to the taxpayer that requested it sec_6110 by others as precedent authorized representative pursuant to a form_2848 power_of_attorney on file with this case of the code provides that it may a copy of this letter is not be used or cited being sent to your sincerely ulrnr ames holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division by
